Citation Nr: 0332890	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied service connection for PTSD.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the denial.  In 
October 1997, the veteran presented testimony concerning his 
claim before a hearing officer at the RO.  In a supplemental 
statement of the case furnished to the veteran in April 1999, 
the hearing officer who had conducted this hearing considered 
the veteran's claim under the laws and regulations relevant 
to new and material claims.  In support of this 
recharacterization of the veteran's claim, the hearing 
officer explained that the issue of entitlement to service 
connection for PTSD had been previously considered and denied 
and that the prior denials were final.  

Concurring with the hearing officer's recharacterization of 
the veteran's PTSD claim, the Board, in a March 2000 
decision, adjudicated the veteran's claim on a new and 
material basis.  Specifically, the Board determined that new 
and material evidence had in fact been received sufficient to 
reopen the previously denied claim for service connection for 
PTSD.  In addition, the Board, following de novo review, 
denied the issue of entitlement to service connection for 
PTSD.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2001, the Court issued an Order vacating the March 
2000 decision and remanding it to the Board for further 
development and adjudication consistent with the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  Accordingly, the case has been 
returned to the Board for action consistent with the Court's 
Order.  

Following receipt of the veteran's case, the Board, in July 
2002, conducted a complete and thorough review of his file 
pursuant to the VCAA.  At that time, the Board determined 
that new and material evidence sufficient to reopen the claim 
for service connection for PTSD had been received.  However, 
the Board also concluded that a de novo review of the 
evidence contained in the claims folder indicated that the 
veteran did not have PTSD as a result of an in-service 
stressor and that, therefore, service connection for this 
disability was not warranted.  

The veteran then appealed the Board's July 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, the Court issued an Order 
vacating that part of the July 2002 decision which denied the 
issue of entitlement to service connection for PTSD and 
remanding it to the Board for further development and 
adjudication consistent with the duty to notify provisions of 
the VCAA).  See also, Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, the case has been returned to the Board 
for action consistent with the Court's Order.  


REMAND

As the Board has referenced in the Introduction portion, 
there was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the VCAA.  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
issued in July 1997 and a supplemental statement of the case 
(SSOC) furnished in April 1999, the RO informed the veteran 
of the criteria used to adjudicate the appealed claim and the 
type of evidence needed to substantiate the issue.  
Significantly, however, the RO has not notified the veteran 
of the specific provisions of the VCAA, the specific type of 
information necessary from him, or the proper time period 
within which to submit the requested evidence (one year).  

With regard to further development necessary in this case, 
the Board notes that recent records of psychiatric treatment 
that the veteran may have received have not been obtained and 
associated with the claims folder.  In particular, the most 
recent report of VA psychiatric care that the veteran has 
received which has been procured and associated with his 
claims folder is dated in January 1997.  Further, the most 
recent record of private psychiatric treatment that the 
veteran has received which has been obtained and associated 
with his claims folder is dated in December 1994.  

On remand, therefore, the RO should attempt to procure and to 
associate with the veteran's claims folder copies of all 
available records of recent psychiatric treatment that he has 
received.  Upon receipt of such records, the veteran should 
then be accorded a current VA psychiatric examination in 
which the examiner has an opportunity to review all of the 
veteran's relevant medical records, including those obtained 
pursuant to this Remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric 
treatment to him since December 1994.  In 
this regard, the Board is particularly 
interested in copies of records of 
psychiatric treatment that the veteran 
has received from Hector Rodriguez Perez, 
M.D. since December 1994.  After 
furnishing the veteran the appropriate 
release forms, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

3.  The RO should also obtain the 
veteran's complete clinical records 
relating to psychiatric treatment that he 
has received from the VA Medical Center 
in San Juan, Puerto Rico and from the 
Mayaguez VA Outpatient Clinic since 
January 1997.  All such available records 
should be associated with the veteran's 
claims folder.

4.  This veteran is seeking service 
connection for PTSD.  The RO should send 
a development letter to the veteran 
asking him to give a comprehensive 
statement regarding his alleged 
stressors, including any stressful 
situations that he considers relevant.  

5.  The RO should then prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
participation in combat.  The RO should 
provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran as well as copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The USASCRUR's response 
should be included in the claims folder.  

6.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed PTSD that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If PTSD is diagnosed, the psychiatrist 
should specify which stressor(s) was 
(were) used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record.  

7.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in April 
1999.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



